Title: To George Washington from James Randolph Reid, 2 December 1782
From: Reid, James Randolph
To: Washington, George


                        Sir,

                            At Major Barbers quarters Decr 2d 1782
                        
                        I received a furlough from General Hazen at Lancaster on the 2d of last November with leave of absence from
                            the Regt untill the 1st of December current. He did not tell me when the Regt was going, but I learnd they were come on
                            towards the grand Army, I accordingly took the shortest and best rout for this place where I arrived yesterday.
                        I am now very unwell from cold and fatigue and am in comfortable quarters, where I solicit and hope your
                            Excellency will suffer me to remain untill my tryal shall come on.
                        I hope your Excellency will pardon me for alledging that General Hazen has a disposition to put
                            off my tryal, I have been a long time in arrest and wish to be tried as soon as
                            convenient. I have the honor to be your Excellency’s most Obedt servant
                        
                            James R. Reid Majer
                            Hazen’s Regt
                        
                    